DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive.
In view of Applicant’s Remark, see Remarks Page 8 third paragraph, disclosing “Jovanovich fails to teach or suggest the “third electrode modifies the electromagnetic field, steering electric field lines between the first and second electrodes upwards; and a processor for detecting a presence of the analyte in the sample, based at least in part on a property of the electromagnetic field”. Examiner disagrees.  Jovanovich teaches steering electric field lines between the first and second electrodes (Para [0260] the sample is injected into the capillary using only the middle electrode which is opposite the capillary. Then, the middle electrode is turned off, the flanking electrodes are turned on and are used to electrophorese the analytes through the capillary) and a processor for detecting a presence of the analyte in the sample, based at least in part on a property of the electromagnetic field (Para [0277, 0021, 0286] capture the sample to perform biochemical reaction on and analysis of the analyte; Para [0189] detection of analyte resistance, capacitance). The electrodes provide steering of electric field based on the presence of the electrode off and on.  Therefore Jovanovich teaches the limitations of Claim 1 as described and disclosed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “voltage source”, “current source”, “amplifier”, “impedance device” for the claimed “means for” in Claim 1,  in claims 3, 4, and 5.  Upon review of the Specification, the corresponding structure of “means for” of Claims 9 and 11 would also include “voltage source”, “current source”, “amplifier”, “impedance device”.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, and 20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Jovanovich et al. (US 20140170645), hereinafter ‘Jovanovich’.

Regarding Claims 1, 3, and 20, Jovanovich teaches an impedance measurement system to detect an analyte in a sample (Abstract provide analysis readout of sample in response to performing analyte capture on disposable cartridge; Para [0189] detection of analyte resistance, capacitance; of Claim 20 receiving sample at detection device [Abstract] system includes a disposable cartridge for performing analyte capture), comprising: first, second, and third electrodes (Fig. 96A, outer forked electrodes as first and second, middle electrode as third electrode; Fig. 96B top and bottom electrodes as first and second, middle electrode as third electrode), wherein at least a portion of the third electrode is positioned between the first and second electrodes (as shown in Figs. 96a and 96b); means for generating an electromagnetic field between the first and second electrodes (Para [0260] discloses the outside electrodes are given a negative charge; of Claim 3 charge/voltage applied); means for electrically controlling the third electrode (Para [0260] positive charge given on middle electrode as analyte are drawn towards positive charge), wherein the third electrode modifies the electromagnetic field (Para [0260] charge on middle electrode is reversed to negative, thus modifying electromagnetic field) steering electric field lines between the first and second electrodes upwards (Para [0260] the sample is injected into the capillary using only the middle electrode which is opposite the capillary. Then, the middle electrode is turned off, the flanking electrodes are turned on and are used to electrophorese the analytes through the capillary); and a processor for detecting a presence of the analyte in the sample, based at least in part on a property of the electromagnetic field (Para [0277, 0021, 0286] capture the sample to perform biochemical reaction on and analysis of the analyte; Para [0189] detection of analyte resistance, capacitance).

Regarding Claim 2, Jovanovich teaches wherein the processor is further configured to measure a property of the analyte (Para [0286] extract nucleic acid from a plurality of samples and analyze the extracted nucleic acids for short tandem repeats to obtain genetic information regarding the source). 
Regarding Claim 8, Jovanovich teaches an ammeter for measuring a current on the first electrode, wherein the processor detects the presence of the analyte based in part on the current measurement (Para [0259] inconsistent separation of analytes and can be detected by inconsistent current between the anode and cathode).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich as applied to claim 1 above, and further in view of Prasad et al. (US 20150276637), hereinafter ‘Prasad’.

Regarding Claims 4 and 5, Jovanovich fails to disclose wherein the means for electrically controlling the third electrode is an amplifier or of Claim 5 an impedance device.  Prasad teaches electrically controlling a third electrode by an amplifier (Para [0096] AC voltage applied to third electrode 110 of Fig. 6 by microcontroller 100 and 114; Para [0107] discloses AC voltage and third electrode may be further controlled by amplifier 114 of Fig. 6; of Claim 5, AC voltage and coupled amplifiers is an impedance device) for the benefit of controlling the AC voltage signal applied to the electrode resulting in performing impedance spectroscopy characterization on an electrochemical sensor.  It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide means for electrically controlling the third electrode using an amplifier or impedance device for the benefit of amplifying thus controlling the AC voltage signal applied to the electrode and resultant field around the electrode as taught by Prasad.

Regarding Claims 8-11, Jovanovich fails to disclose an ammeter for measuring a current on the first electrode, wherein the processor detects the presence of the analyte based in part on the current measurement, wherein the means for electrically controlling the third electrode adjusts a gain of the third electrode based at least in part on the current measurement, and a voltmeter for measuring a voltage at the first electrode, wherein the processor detects the presence of the analyte based in part on the voltage measurement.  Prasad teaches current and voltage measurement and electrically controlling a third electrode by a programmable gain amplifier (Para [0096] AC voltage applied to third electrode 110 of Fig. 6 by microcontroller 100 and 114; Para [0107] discloses AC voltage and third electrode may be further controlled by amplifier 114 of Fig. 6; Para [0010] amplifying an output current flowing from the first electrode and from the third electrode  using a programmable gain amplifier; Para [0017] resultant amplified output current and further comparison of the measured voltage to the measured output current using the programmable microcontroller to detect target analyte) for the benefit of controlling the AC voltage signal applied to the electrode resulting in detecting the target analyte.  It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide means for electrically controlling the third electrode using an amplifier or impedance device for the benefit of amplifying thus controlling the AC voltage signal applied to the electrode and resultant field around the electrode to detect target analyte as taught by Prasad.

Regarding Claims 12 and 14, Jovanovich teaches an impedance measurement system to detect an analyte in a sample (Abstract provide analysis readout of sample in response to performing analyte capture on disposable cartridge; Para [0189] detection of analyte resistance, capacitance; of Claim 20 receiving sample at detection device [Abstract] system includes a disposable cartridge for performing analyte capture), comprising: first, second, and third electrodes (Fig. 96A, outer forked electrodes as first and second, middle electrode as third electrode; Fig. 96B top and bottom electrodes as first and second, middle electrode as third electrode), wherein at least a portion of the third electrode is positioned between the first and second electrodes (as shown in Figs. 96a and 96b); a voltage source, coupled to the first electrode, wherein the voltage source generates an electromagnetic field between the first and second electrodes (Para [0260] discloses the outside electrodes are given a negative charge; charge/voltage applied) steering electric field lines between the first and second electrodes upwards (Para [0260] the sample is injected into the capillary using only the middle electrode which is opposite the capillary. Then, the middle electrode is turned off, the flanking electrodes are turned on and are used to electrophorese the analytes through the capillary); and a processor for detecting a presence of the analyte in the sample, based at least in part on a property of the electromagnetic field (Para [0277, 0021, 0286] capture the sample to perform biochemical reaction on and analysis of the analyte; Para [0189] detection of analyte resistance, capacitance).
Jovanovich fails to disclose a circuit element configured to adjust a gain at the third electrode, wherein the gain at the third electrode modifies the electromagnetic field.  Prasad teaches electrically controlling a third electrode by a programmable gain amplifier (Para [0096] AC voltage applied to third electrode 110 of Fig. 6 by microcontroller 100 and 114; Para [0107] discloses AC voltage and third electrode may be further controlled by amplifier 114 of Fig. 6; Para [0010] amplifying an output current flowing from the first electrode and from the third electrode  using a programmable gain amplifier; Para [0017] resultant amplified output current and further comparison of the measured voltage to the measured output current using the programmable microcontroller to detect target analyte) for the benefit of controlling the AC voltage signal applied to the electrode resulting in detecting the target analyte.  It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide means for electrically controlling the third electrode using a gain amplifier for the benefit of amplifying thus controlling the AC voltage signal applied to the electrode and resultant field around the electrode to detect target analyte as taught by Prasad.

Regarding Claim 13, Jovanovich teaches wherein the processor is further configured to measure a property of the analyte (Para [0286] extract nucleic acid from a plurality of samples and analyze the extracted nucleic acids for short tandem repeats to obtain genetic information regarding the source). 

Regarding Claim 15, per the selection of an amplifier in Claim 14 the impedance device is not relied upon.

Regarding Claims 16-19, Jovanovich fails to disclose an ammeter for measuring a current on the first electrode, wherein the processor detects the presence of the analyte based in part on the current measurement, wherein the means for electrically controlling the third electrode adjusts a gain of the third electrode based at least in part on the current measurement, and a voltmeter for measuring a voltage at the first electrode, wherein the processor detects the presence of the analyte based in part on the voltage measurement.  Prasad teaches current and voltage measurement and electrically controlling a third electrode by a programmable gain amplifier (Para [0096] AC voltage applied to third electrode 110 of Fig. 6 by microcontroller 100 and 114; Para [0107] discloses AC voltage and third electrode may be further controlled by amplifier 114 of Fig. 6; Para [0010] amplifying an output current flowing from the first electrode and from the third electrode  using a programmable gain amplifier; Para [0017] resultant amplified output current and further comparison of the measured voltage to the measured output current using the programmable microcontroller to detect target analyte) for the benefit of controlling the AC voltage signal applied to the electrode resulting in detecting the target analyte.  It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide means for electrically controlling the third electrode using an amplifier or impedance device for the benefit of amplifying thus controlling the AC voltage signal applied to the electrode and resultant field around the electrode to detect target analyte as taught by Prasad.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jovanovich in view of Prasad as applied to claim 5 above, and further in view of Ivanov et al. (US 20180191306), hereinafter ‘Ivanov’.

Regarding Claims 6 and 7, Jovanovich in view of Prasad fails to explicitly disclose wherein the impedance device is at least one of a resistor and a capacitor.  Ivanov teaches an impedance device is at least one of a resistor and a capacitor wherein the impedance device includes one of a resistive digital-to-analog converter and a capacitive digital-to-analog converter (Fig. 2, module 106 coupled to op-amp 104; Para [0030] 104 includes capacitors for lowering impedance of the op-amp; Para [0044] controller 132 of module 106 adjust the offset voltage of the op-amp 104 and control switches of the op-amp that adjust the output voltage; Clm 7 Para [0056] controller can be resistive DAC) for the benefit of adjusting and controlling the output voltage.  It would have been obvious to one having ordinary skill in the art before the effective filing date to combine and provide the impedance device as at least one of a resistor and a capacitor wherein the impedance device includes one of a resistive digital-to-analog converter and a capacitive digital-to-analog converter for the benefit of adjusting and controlling the output voltage applied to the electrode.

Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811. The examiner can normally be reached M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESA ALLGOOD/Primary Examiner, Art Unit 2868